OWEN, Judge.
On the authority of the opinion we have filed this date in the case of Maule Industries, Inc. et al. v. Rountree, Fla.App. 1972, 264 So.2d 445, we find that the court erred in denying appellants’ pretrial and posttrial motions for an order requiring the plaintiff to produce for inspection and copying the agreement which she had entered into before trial with the remaining defendants.
We conclude from our examination of the record that such error did not result in prejudicial harm to appellants during the trial of this cause. Hence, there is no reason to disturb the verdict for the plaintiff or to grant appellants a new trial.
We cannot determine that the error was harmless as pertains to the entry of the judgment. Therefore, the judgment is reversed and this cause remanded for further proceedings to afford appellants the opportunity to apply to the trial court for any setoff to which they may be entitled under the provisions of F.S. Section 768.041(2), F.S.A. Thereafter, plaintiff-appellee shall be entitled to have judgment entered in her favor against appellants for the amount of the verdict less any setoff to which appellants shall be found entitled.
Appellants’ remaining point on appeal is without merit. Stecher v. Pomeroy, Fla. 1971, 253 So.2d 421.
The judgment is reversed and this cause remanded for further proceedings consistent herewith.
C. J., and WALDEN, J., con-REED, cur.